Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are presented for examination.
Claim Suggestion
It is suggested in claim 2 that (Ag85) be inserted Antigen 85 because the abbreviation is used in claim 12.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The specification does not provide sufficient written description for the genus of acyltransferases from mycobacteria that have cofactors or suitable substrates that are electrochemically detectable after transformation by the acyltransferase.
	To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing/identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
	In the instant case, the specification does not provide sufficient written description for the each of the above genera (acyltransferases from mycobacteria, cofactors for these acyltransferases and suitable substrates for these acyltransferases that result in electrochemically detectable products to carry out the claimed detection method or to provide for a kit). While a function is claimed -- that a mycobacteria can be detected by reacting an  acyltransferase from the mycobacteria in the presence of a cofactor with a substrate that produces an electrochemically detectable product -- there is a lack of guidance/support in the claims and/or specification as to what are the types of acyltransferase, cofactors and substrates suitable to carry out the invention (the structure element of “structure + function” language). Put another way, Applicant has not shown any other acyltransferases beyond AG85 using glucose or trehalose as cofactors and p-aminophenyl-6-O-octanoyl-p3-D-glucopyranoside (p-AP-OG) as a substrate that generates a product with the cofactor that is electrochemically detectable. The claims cover all possible acyltransferase, substrates and cofactors therefor and the specification lacks written description for each of these genera.
	A search of the prior art shows that Antigen 85 (Ag85) has been characterized as existing in three different isoforms. Ag85 catalyzes a  transesterification reaction that synthesizes mycolated arabinogalactan, trehalose monomycolate and trehalose dimycolate. That is, trehalose is characterized as a substrate for Ag85 and not a cofactor (see Backus et al. J. Biol. Chem. (2014) 289 (36): 25041-25053, abstract and first paragraph). Backus does not identify any cofactors of AG85 or substrates that are suitable to react with the enzyme to produce a product that is electrochemically detectable.
	Likewise, Bertozzi et al. (WO 2018023134 A1) also teaches that Ag85 is a protein complex that is capable of trehalose mycolation ([0011]). Again trehalose is a substrate. Bertozzi does not teach any cofactors of Ag85 or  substrates that are suitable to react with the enzyme to produce a product that is electrochemically detectable.
	Sims et al. (Current Drug Metabolism (2008) 9: 510-519) identifies  mycobacteria as producing an arylamine N-acetyltransferase (abstract) but does not teach any cofactors therefore of substrates suitable to generate an electrochemically detectable product.
	The specification provides written description for the claimed method where the acyltransferases is AG85, the cofactor is glucose or trehalose and p-aminophenyl-6-O-octanoyl-3-D-glucopyranoside (p-AP-OG) is the substrate that generates a product with the cofactor that is electrochemically detectable. The specification also provides written description for a kit  where the substrate is p-AP-OG and the cofactors are glucose or trehalose.
	However, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genera. Thus  skilled artisan cannot envision the acyltransferases that require cofactors that react with a substrate to  generate a product that is electrochemically detectable as encompassed by the claims from the instant specification. Adequate written description requires more than a mere statement that it is part of the invention. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111; clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
	Therefore, Applicant was not in possession of the full scope of claims at the time of filing.
 
.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN M HANLEY/Primary Examiner, Art Unit 1653